Citation Nr: 1223873	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  04-43 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by right hand pain.

2.  Entitlement to service connection for a disability manifested by left hand pain.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from February 1993 to November 2002. 

These matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A Travel Board hearing before the undersigned Veterans Law Judge was held in November 2006.  A transcript of the hearing has been associated with the claim file.  

The claim was previously remanded by the Board in April 2007.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability of the right and left hand, manifested by pain, and, a bilateral foot disability.  After a careful review of the evidence of record, the Board finds that an additional development is needed prior to deciding the claim.

In regard to the right and left hands, the Veteran was afforded a VA examination in June 2007.  At the time, the examiner opined that there was no relationship between the current arthralgias of the hands and any injury in service.  He noted that while there had been an elevated rheumatoid factor, a diagnosis of rheumatoid arthritis was never made at the time of a March 2005 evaluation at the rheumatology clinic.  He characterized the elevated rheumatoid factor as a "false positive".

A review of the claim file, however, shows that there was more than a single elevated rheumatoid factor.  In April 2003, the Veteran was noted to have a rheumatoid factor of 34.  In December 2003, RA was 26.8.  In March 2005, it was noted his latest laboratory findings showed a rheumatoid factor of 30.9.  The June 2007 examiner did not acknowledge the multiple elevated findings and appears to just have focused on the findings at the time of the evaluation at the rheumatology clinic in March 2005.  

Furthermore, the June 2007 examiner relied on the absence of a diagnosis of rheumatoid arthritis in rendering his opinion.  However, VA outpatient treatment records of May 2005 note a diagnosis of rheumatoid arthritis.  

Given the facts above, the Board finds that the June 2007 VA opinion is inadequate and a new opinion which reconciles the findings in 2003 and 2005, and which confirms whether the Veteran has rheumatoid arthritis is needed prior to deciding the claim.  

In regard to the claim for service connection for a bilateral foot disability, in a March 2010 letter from the Veteran's attorney, it was alleged that the currently diagnosed plantar fasciitis is related to the service connected back and knee disabilities.  A medical opinion as to whether there is any relationship between a bilateral foot disability and the service connected back and knee disabilities has not been obtained.  On remand, a new medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The claim file should be returned to the June 2007 VA examiner so that an opinion regarding the relationship, if any, between the currently diagnosed plantar fasciitis and the service connected back and knee disabilities, can be obtained.  The examiner is to be provided access to the claims folder.  The examiner must specify in the report that the claims file.  The examiner should specifically opine as to whether the service connected back and knee disability caused or aggravated (permanently made worse) the plantar fasciitis.  A complete rationale for any opinion rendered must be provided.  If this examiner is unavailable, records should be forwarded to a similarly situated examiner for entry of the opinion.  If an opinion cannot be entered without examination, such examination should be scheduled.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral hand disability.  The examiner is to be provided access to the claims folder.  The examiner must specify in the report that the claims file has been reviewed.  All necessary tests, including but not limited to x-rays and laboratories, should be conducted.  The examiner must specifically confirm whether a diagnosis of rheumatoid arthritis is warranted.  The examiner should specifically address the elevated rheumatoid factors in 2003 and 2005, and the diagnosis of rheumatoid arthritis in May 2005.  If a diagnosis of rheumatoid arthritis is confirmed, the examiner should indicate whether the diagnosed arthralgias of the hands are due to rheumatoid arthritis.  Moreover, the examiner should provide an opinion as to whether there is any relationship between any currently found rheumatoid arthritis, the arthralgias and the injuries to the hands in service.  A complete rationale for any opinion rendered must be provided.  

3.  After the development requested above has been completed, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


